TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-21-00063-CR


                                  The State of Texas, Appellant

                                                  v.

                               Tristan Graham Stecker, Appellee




                 FROM COUNTY COURT AT LAW NO 3 OF HAYS COUNTY
       NO. 19-6431CR-3, THE HONORABLE MILLIE THOMPSON, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               The State of Texas has filed a notice of appeal from the trial court’s order

granting Tristan Graham Stecker’s motion to suppress evidence. Before filing its notice of

appeal, the State filed a request for the trial court to make findings of fact and conclusions of

law. No findings or conclusions were made before the clerk’s record and the reporter’s record

were filed with this Court. The State has now filed a motion to abate and remand the cause to

the trial court for entry of findings of fact and conclusions of law.

               The Texas Court of Criminal Appeals has held that “upon the request of the losing

party on a motion to suppress evidence, the trial court shall state its essential findings,” which the

court defined as “findings of fact and conclusions of law adequate to provide an appellate court

with a basis upon which to review the trial court’s application of the law to the facts.” State v.
Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). When the trial court fails to make such

findings and conclusions, we are required to abate the appeal and remand the cause to the trial

court for entry of its “essential findings.” State v. Elias, 339 S.W.3d 667, 677 (Tex. Crim. App.

2011); see also Green v. State, 906 S.W.2d 937, 939–40 & n.4 (Tex. Crim. App. 1995) (holding

that when trial record has been filed with appellate court, “the trial court no longer has

jurisdiction to adjudicate the case” and that “[t]he proper way to revive the trial court’s authority

to take action is by abatement”).

               Accordingly, we grant the State’s motion. We abate the appeal and remand the

cause to the trial court for entry of its findings of fact and conclusions of law. A supplemental

clerk’s record containing the findings of fact and conclusions of law shall be filed with this Court

no later than April 30, 2021. This appeal will be reinstated once the supplemental clerk’s record

is filed.

               It is so ordered March 30, 2021.



Before Justices Goodwin, Triana, and Kelly

Abated and remanded

Filed: March 30, 2021

Do Not Publish




                                                  2